t c summary opinion united_states tax_court crop care applicators inc petitioner v commissioner of internal revenue respondent docket no 2996-o00s filed date william a duncan an officer for petitioner paul k webb for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for taxable years and respectively after concessions ’ the sole issue for decision is whether petitioner is entitled to credits for federal tax on fuels pursuant to sec_34 and sec_6420 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed in this case petitioner was a corporation organized in the state of california during the years in issue petitioner’s principal_place_of_business was shafter california william a duncan mr duncan president and sole shareholder of petitioner signed the petition and appeared at trial on behalf of petitioner petitioner is an agricultural chemical application company that applies pesticides to various farms and orchards in california the pesticides are applied by tractor-pulled spray rigs petitioner enters into either verbal or written service contracts with its customers depending on the size of the farming operation petitioner supplies its customers with a cost sheet ' the parties stipulated that respondent correctly reduced petitioner’s taxable_income for tax years and and correspondingly correctly adjusted petitioner’s claimed net_operating_loss amount for which outlines charges for the application of pesticides at different volumes per acre the written contracts petitioner entered into have no explicit provision addressing fuel tax_credits but provide that petitioner will be responsible for wages salaries bills and taxes for labor materials and equipment used in performance of its services the contracts further provide company will pay contractor for the work performed under this agreement as outlined in exhibit b attached no tax or an equivalent amount or any extra charge shall be added to the price or compensation as specified in that exhibit unless otherwise expressly stated unless otherwise expressly provided contractor shall pay all sales use excise and any other applicable taxes now or hereafter enforced upon or with respect to or measured by the materials equipment and work furnished by the contractor or the compensation paid to persons employed in connection with performance by contractor and contractor shall indemnify company against any and all liabilities and expenses of whatsoever nature resulting from contractor’s failure to pay the same upon completion of its services petitioner issues invoices to its customers stating the number of acres treated the unit price and the total_payment due petitioner’s customers during the years in issue never had nor requested information about the amount of fuel that was expended by petitioner in applying pesticides on their land before establishing crop care applicators inc in mr duncan managed the pest control department of a farming company that farmed big_number acres in california as manager mr duncan - was responsible for arranging and contracting for the application of pesticides mr duncan never requested information on the amount of fuel used by the pesticide applicators with whom he contracted petitioner filed forms credit for federal tax paid on fuels with its and forms u s_corporation income_tax returns petitioner however did not secure formal waivers of the fuel tax_credits from its customers before filing its returns in the notice_of_deficiency respondent determined that petitioner was not entitled to credits for federal tax on fuels for the years in issue because petitioner failed to obtain these waivers after receiving respondent’s notice_of_deficiency for the and taxable years petitioner obtained a waiver from sunworld international relinguishing its rights to claim any credit or payment for gasoline used by petitioner during the years in issue and stating that it has not claimed any credits or payments for that gasoline after petitioning the court for a redetermination of the deficiencies petitioner obtained additional waivers from four other customers the five waivers obtained by petitioner together relate to approximately percent of petitioner’s gross revenue during each of the years in issue - - petitioner argues that it is entitled to the fuel tax_credits at issue because it followed all instructions on form_4136 credit for federal tax paid on fuels for claiming the credits and the farmers to whom petitioner provided services never claimed or intended to claim credits for petitioner’s use of fuel on their farms as evidenced by the parties’ agreements invoices payments for services and waivers discussion sec_34 allows a credit against federal_income_tax for the taxable_year in an amount equal to the sum of the amounts payable to the taxpayer under sec_6420 with respect to gasoline used during the taxable_year on a farm for farming_purposes determined without regard to sec_6420 under sec_6420 the ultimate_purchaser of the gasoline is entitled to a credit determined by multiplying the number of gallons used by the rate_of_tax applied to the gasoline on the date he purchased the gasoline except as provided in sec_6420 gasoline is considered to have been used for farming_purposes only if used by the owner tenant or operator_of_a_farm for various farming_purposes see sec_6420 the owner tenant or operator_of_a_farm generally is treated as the user and ultimate_purchaser of gasoline used for the farming_purposes described in sec_6420 c a see sec_6420 a sec_6420 -- - however provides that an aerial or other applicator of fertilizers or other substances who is the ultimate_purchaser of the gasoline will be treated as having used the gasoline ona farm for farming_purposes if the owner tenant or operator of the farm waives at such time and in such form and manner as the secretary shall prescribe his right to be treated as the user and ultimate_purchaser of the gasoline pursuant to the authority granted in sec_6420 c b the secretary prescribed sec_48 manufacturers retailers excise_tax regs which provides to waive the right to be treated as user and ultimate_purchaser of gasoline which is used on a farm by an aerial applicator or other applicator the owner tenant or operator_of_a_farm who is otherwise entitled to treatment as user and ultimate_purchaser must execute an irrevocable written_agreement as here described no later than the date on which the aerial applicator or other applicator claiming the credit or payment files its return for the taxable_year in which the gasoline is used the waiver may be in the form shown under paragraph of this section or in any other form that meets the requirements of this paragraph and clearly states that the owner tenant or operator of the farm knowingly waives the right to receive the credit or payment emphasis added the agreement in which the owner tenant or operator of the farm waives his right to receive a credit under sec_6420 may be a separate document or it may appear in the applicator’s invoice for service or other document from the applicator to the owner tenant or operator see sec_48_6420-4 - manufacturers retailers excise_tax regs if the waiver agreement appears on an invoice or other document however it must be set off from other material in the document and executed separately from any other item which requires the owner’s tenant’s or operator’s signature see id the waiver should be sufficient to put the owner tenant or operator of the farm on notice that he has waived the right to receive the credit see id copies of agreements waiving rights to credits or payments under sec_6420 are not to be submitted to the internal_revenue_service unless a request is made by the service see sec_48_6420-4 manufacturers retailers excise_tax regs petitioner did not obtain waivers from its customers at such time and in such form and manner as the secretary prescribed in sec_48_6420-4 manufacturers retailers excise_tax regs the written contracts petitioner and its customers executed contain no provision explicitly addressing the fuel tax_credit the waivers petitioner did obtain were received several years after the taxable years in issue and after petitioner received the notice_of_deficiency petitioner does not challenge the validity of the regulation but asserts that it should not be held to the requirements of sec_48_6420-4 manufacturers retailers excise_tax regs when it accurately completed form_4136 and the form instructions do not indicate that a pesticide applicator must --- - obtain a waiver in order to claim credits for fuel taxes the authoritative sources of tax law however are statutes regulations and judicial decisions and not instructions published by the internal_revenue_service see 115_tc_440 94_tc_384 although petitioner may not rely merely on the printed instructions on form_4136 the question emerges whether petitioner substantially complied with the requirements of the applicable regulation such that it should not be held to strict adherence with all regulatory requirements this court has applied the substantial compliance doctrine and excused taxpayers from strict compliance with procedural regulatory requirements provided that the taxpayer substantially complied by fulfilling the essential statutory purpose see 100_tc_32 81_tc_709 74_tc_458 67_tc_1071 67_tc_736 42_tc_308 substantial compliance however cannot relieve a taxpayer of strict adherence if the statutory or regulatory requirements relate to the substance or essence of the statute see bond v commissioner supra pincite sperapani v commissioner supra pincite in other words the doctrine_of substantial compliance cannot be applied if to do so would defeat the policies of the underlying statutory provisions see estate of chamberlain v commissioner tcmemo_1999_181 the legislative_history of sec_6420 clearly reflects that the purpose of the statute was to provide financial relief to farmers see s rept 84th cong 2d sess 1956_1_cb_989 as sec_6420 was originally enacted only the owner tenant or operator_of_a_farm was eligible for the fuel credit pesticide applicators deliberately were excluded from the benefits of the credit because there was no assurance that they would pass the benefit on to farmers see id effective on date sec_6420 was amended to allow aerial applicators to receive the fuel credit if the owner tenant or operator of the farm consents by waiving his right to the credit act of date publaw_95_458 92_stat_1257 the amendment was designed to alleviate the burden to both aircraft operators and farmers from the system under which the aircraft operator must supply each farm owner operator or tenant with sufficient information concerning the number of gallons of fuel consumed by the aircraft on a particular farm see s rept 1978_2_cb_369 the surface transportation assistance act of expanded the availability of the credit to ground applicators if the farm -- - owner operator or tenant waives the right to be treated as the user and ultimate_purchaser of the gasoline see publaw_97_424 96_stat_2172 h rept pincite 1983_1_cb_421 the legislative_history of sec_6420 establishes that the requirement that applicators obtain waivers from their farm customers was not designed solely to ensure that two taxpayers would not claim entitlement to a tax_credit for the same fuel the requirement appears also to have been designed to ensure that farmers are knowledgeable about their entitlement to the fuel tax_credit the waiver requirement therefore relates to the essence of the statute to extend the credit to applicators without strict compliance to the waiver requirement would defeat the policies underlying the statutory provision it does not appear that anyone will receive the benefit of the sec_34 credit for the gasoline used by petitioner during the years at issue although we are sympathetic to petitioner’s situation we are constrained by and cannot disregard the plain language of the statute and the detailed requirements of the legislative_regulation in order to achieve what would appear to be a more equitable result in this case accordingly petitioner is not entitled to credit for federal tax on fuels reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
